Name: 86/68/EEC: Commission Decision of 19 February 1986 amending Regulation (EEC) No 3419/83 with a view to extending the list of products originating in Romania which have been liberalized at Community level
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  international trade;  Europe;  trade policy;  industrial structures and policy
 Date Published: 1986-03-15

 Avis juridique important|31986D006886/68/EEC: Commission Decision of 19 February 1986 amending Regulation (EEC) No 3419/83 with a view to extending the list of products originating in Romania which have been liberalized at Community level Official Journal L 072 , 15/03/1986 P. 0045 - 0046*****COMMISSION DECISION of 19 February 1986 amending Regulation (EEC) No 3419/83 with a view to extending the list of products originating in Romania which have been liberalized at Community level (86/68/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 453/84 of 21 February 1984 amending Regulation (EEC) No 3419/83 with a view to extending the list of products originating in Romania which have been liberalized at Community level, and in particular Article 2 thereof (1), Whereas the Joint Committee established by the Agreement between the European Economic Community and the Socialist Republic of Romania of 28 July 1980 (2) met in Brussels on 9 and 10 December 1985; whereas, upon completion of its work, it recommended that, inter alia, new products should be inserted in the Annex to Council Regulation (EEC) No 3419/83 of 14 November 1983 laying down certain detailed rules for the implementation of the Agreement between the Community and Romania on trade in industrial products (3); Whereas, following the examination of the various aspects of the measures recommended by the Joint Committee, action should be taken thereon, account being taken of Article 3 (1) of the Agreement between the European Economic Community and the Socialist Republic of Romania on trade in industrial products (4); HAS ADOPTED THIS DECISION: Article 1 The products listed in the Annex to this Decision are hereby inserted in the Annex to Regulation (EEC) No 3419/83. Article 2 This Decision shall apply from 1 January 1986. Article 3 This Decision is addressed to the Member States. Done at Brussels, 19 February 1986. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 53, 24. 2. 1984, p. 1. (2) OJ No L 352, 29. 12. 1980, p. 2. (3) OJ No L 346, 8. 12. 1983, p. 1. (4) OJ No L 352, 29. 12. 1980, p. 5. ANNEX 1.2 // // // CCT heading No // NIMEXE code (1985) // // // 29.04 A ex V // 29.04-22 24 27 // ex 44.11 // 44.11-20 49 // ex 44.15 // 44.15-39 80 // ex 44.18 // 44.18-30 90 // ex 44.24 // 44.24 ex 00 (1) // 45.02 // 45.02-00 // 69.02 ex B // 69.02-51 // 69.09 B // 69.09-81 89 93 // ex 70.13 // 70.13-ex 20 (2) // 85.09 ex A // 85.09-01 05 ex 09 (3) // // (1) Wooden linen tongs. (2) Articles of glass with a low coefficient of expansion, of blown or pressed glass, excluding feeding bottles and aquariums. (3) Lights for bicycles.